Citation Nr: 0303532	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  96-48 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 until 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an August 1996 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Louisville, Kentucky, which denied the benefit 
sought on appeal.

The issue on appeal was denied by the Board in an October 
1998 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2000 Order, the Court vacated the October 1998 
Board decision and remanded the matter back to the Board for 
adjudication on the merits.    In August 2001, the Board 
issued a remand to accomplish further development of the 
case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran died on February [redacted], 1995; the certificate of 
death noted the immediate cause of death to be acute 
respiratory distress syndrome (ARDS), due to aspiration 
pneumonia.

3.  With resolution of doubt in the appellant's favor, the 
evidence of record supports that the cause of the veteran's 
death, aspiration pneumonia, was a consequence of treatment 
at a VA facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001) for the cause of the 
veteran's death, aspiration pneumonia, as a result of VA 
treatment, have been met. 38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the appellant's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the present case, a rating decision, statement of the 
case, supplemental statements of the case, and VA letters, 
apprised the veteran of the reasons and bases for the VA 
decision, the applicable law, and the evidence needed to 
substantiate the claim.  In particular, a September 2001 VA 
letter apprised the appellant of the evidence required to 
establish entitlement to service-connected death benefits, as 
well as VA's development assistance.  Based on the above, the 
Board finds that the requirements under the VCAA with respect 
to the duty to notify have been satisfied in this case and 
that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain the veteran's service medical records, if relevant 
to the claim; other relevant records pertaining to service; 
VA medical records; and any other relevant records held by 
any other source.  The appellant is also required to provide 
the information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
assessment that includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the VA has provided adequate assistance 
in the development of the appellant's claim.  As a result of 
such assistance, the claims file contains the veteran's 
service medical records and private and VA post service 
treatment records.  In particular, VA treatment records dated 
from 1994 to 1995, including a Summary of Death in February 
1995, are of record.  Moreover, VA medical opinions dated 
April 1997 and February 2002 are associated with the claims 
file, along with a May 1997 VA Medical Inspector report.  
Furthermore, a November 2001 statement from C.N.B., M.D. is 
also of record.  Additionally, a January 2002 lay statement 
from the appellant's daughter is included in the claims file.  
Also of record is a transcript of a November 1997 
videoconference hearing.  Finally, multiple submissions by 
the appellant's accredited representative are of record. 

The Board acknowledges that no treatment records of the 
veteran's emergency room care at Cooper Drive are of record.  
However, in an August 2001 remand, the Board instructed the 
appellant to provide the names of the emergency room 
physician.  Once identified, that physician was to be 
requested to offer an opinion regarding the etiology of the 
veteran's death.  Furthermore, if that physician could not be 
identified, the RO was instructed to arrange for another VA 
physician to review the file and offer such an opinion.  Such 
an opinion was given in February 2002.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Relevant law and regulations

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  The regulations implementing that statute 
appear at 38 C.F.R. §§ 3.358, 3.800.  They provide, in 
pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the hospitalization, etc., was authorized.  38 
C.F.R. § 3.358(b)(2).  Further, the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2).  In addition, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (Court), 
and, in 1994 the Supreme Court found that the regulation at 
38 C.F.R. § 3.358(c)(3) exceeded statutory authority by 
requiring fault on the part of VA in order for an appellant 
to prevail on a claim for benefits under 38 U.S.C.A. § 1151.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd. sub nom, 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd., 115 
S. Ct. 552 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c), effective July 22, 
1996.  Although 38 U.S.C.A. § 1151 was subsequently amended 
to provide effectively that compensation was precluded unless 
the proximate cause of the additional disability was 
negligence or other fault on the part of VA, or an event not 
reasonable foreseeable, this amendment is effective with 
respect to claims filed on or after October 1, 1997.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31263 (1998).  
It is not applicable to the veteran's claim here, which was 
filed prior to that date.

Factual background

In setting forth the factual background involved in this 
appeal, the Board finds it useful to begin by describing the 
contents of a May 1997 final report from the VA Office of the 
Medical Inspector (OMI).  Once that background information is 
discussed, the remainder of the evidence will be described in 
chronological order.



May 1997, Office of the Medical Inspector (OMI) Final Report

In May 1997, the VA Office of the Medical Inspector (OMI) 
issued a Final Report regarding the veteran's death.  That 
document recounted the essential facts regarding the 
veteran's terminal hospitalization.  Those facts are as 
follows:

The veteran was first admitted to the Leestown Division of 
the VA Medical Center in Lexington, Kentucky, in April 1993, 
at the age of 76, with multiple chronic cardiovascular, 
cerebrovascular, gastrointestinal and respiratory diseases, 
as well as dementia.  The Leestown Division facility provided 
intermediate medical and psychiatric services, as well as 
nursing home care.  By history, he was allergic to 
cimetidine, a PPD skin test, carbemazepine and haloperidol.  
He was unable to communicate with staff to verbalize 
complaints, and could not participate in his care or follow 
commands.  He also suffered from dysphagia.  He had a single 
episode of coffee-ground emesis in July 1993.  Erosive 
esophagitis was identified by endoscopy in July 1993.  
Unspecified chronic lung changes were noted on X-rays of the 
chest.

The veteran was transferred to a nursing home in July 1993 
and was discharged to his home in January 1994.  In February 
1994, the veteran was readmitted into the Leestown Division 
VA facility for dementia, noted as probably being Alzheimer's 
type.  His condition was stable until January 1995.  At that 
time, he was observed to be short of breath on slight 
exertion, and during ambulation with assistance.  A chest x-
ray revealed a right upper lobe infiltrate.

On February 2, 1995, a CT scan of the lungs, with injection 
of non-ionic contrast medium, was performed.    

Treatment notes dated February 3, 1995, indicated that the 
veteran had developed a rash over his face, trunk and 
subsequently, his extremities.  His temperature rose. 

On February 4, 1995, the veteran vomited twice.  The first 
episode was described as projectile in nature.  His skin rash 
had increased in severity.

On February 6, 1995, the veteran was transferred from 
Leestown to Cooper Drive Division.  His admitting diagnoses 
included pneumonia, probably secondary to aspiration and 
diffuse maculo-papular rash, probably secondary to an 
allergic reaction to intravenous contrast medium.    

On February 8, 1995, the veteran developed acute respiratory 
arrest, presumed to be the result of aspiration.  He was 
transferred to the Intensive Care Unit and placed on a 
ventilator.  

A diagnosis of ARDS was made on February 14, 1995.

Treatment continued, with steady deterioration, until the 
veteran's death on February [redacted], 1995.

After detailing the facts, the VA OMI concluded that the rash 
and episodes of vomiting following the intravenous injection 
of nonionic contrast medium during a CT scan procedure could 
have represented manifestations of a delayed reaction to the 
contrast medium.  OMI observed that it was less clear, 
however, if the acute respiratory event suffered 6 days later 
represented a reaction to the contrast medium or a 
complication of the veteran's underlying conditions.  It was 
observed that his previous history of aspiration and 
difficulty swallowing placed him at risk for respiratory 
problems.  

OMI further commented that the quality of care delivered 
immediately prior to, during and following the CT scan 
procedure could not be determined due to a lack of 
documentation.  However, it was concluded that overall, the 
caregivers at both Leestown and Cooper Drive were attentive 
and responsive to the veteran's needs.
In so concluding, it was noted that appropriate specialist 
consultations were conducted in response to the multiplicity 
of problems suffered by the veteran.

OMI observed that Radiology Service was not notified that the 
veteran had a possible adverse reaction to the contrast 
medium, and further noted that no incident report was 
completed and sent through appropriate channels.  

OMI also noted that, based on clinical notes dated January 
17, 1995, the VA physician called the veteran's wife to 
report x-ray results and that a CT scan was to be scheduled.  
There was no documentation that the family was told of use of 
a contrast medium.  Written informed consent was not then 
required prior to a CT scan procedure.  

The final report by OMI also addressed the issue of the 
primary physician's awareness of the CT scan.  It was noted 
that, from the record, it could not be determined whether the 
veteran's primary physician was aware that the CT scan had 
been performed on February 2, 1995.  However, the physician 
was aware of the need for the procedure, and had written an 
order for such a test back on January 17, 1995.  

OMI observed that, according to the medical records, the 
initial recommendation for a CT scan was found in a radiology 
report dated January 13, 1995.  That report contained an 
impression of a right upper lobe infiltrate and a prominent 
right hilum and superior mediastinum.  A CT scan was 
recommended to rule out lymphadenopathy or a mass.  

OMI additionally noted that, on the day following the CT 
scan, an order was written to force fluids orally.  The 
medical evidence documents that the order was carried out for 
the next 2 days.  Specifically, intake sheets dated February 
3, 1995, and February 4, 1995, indicate that the veteran was 
taking oral fluids before and following episodes of vomiting.  
Documentation was not found for the next 2 days, however.  
The records did not show an estimation of fluid loss upon 
vomiting.  While still at Leestown Division, there was no 
indication of dehydration or problems with fluid intake.  
Upon admission to the Cooper Drive Division, the veteran was 
described as "dehydrated," but no further elaboration was 
made.  

The OMI report also contained scientific information 
pertaining to radiographic contrast media.  The report noted 
that 94 percent of severe and fatal reactions to such media 
occur within 20 minutes of the injection into the body.  
However, delayed reactions, occurring anywhere from 1 hour to 
3 days following the injection, can occur.  Symptoms could 
include fever, chills, rash, flushing, pruritis, nausea, 
vomiting, diarrhea, headache and hypotension.  In most cases, 
symptoms were mild and resolved spontaneously.

Death Summary

A Death Summary noted that when the veteran was transferred 
on February 9, 1995 he had respiratory distress and required 
mechanical ventilation.  The summary noted that the veteran 
had developed a rash secondary to a reaction of IV contrast 
for a CT scan.  The rash soon resolved with treatment of 
Benadryl while he was admitted to the Intensive Care unit at 
VA hospital.  As time went on his acute respiratory distress 
syndrome worsened to the point where he went into 
cardiopulmonary failure on February [redacted], 1995.  No 
resuscitative measures were taken.  



April 1997 VA opinion

In April 1997, an opinion was offered by a VA examiner upon 
review of the claims file.  That examiner opined that the 
veteran's rash, developed on February 2, 1995, was not in 
response to receiving contrast material for a CT scan of his 
chest.  In so opining, the examiner stated that the veteran 
had received contrast material on 2 previous occasions 
without incident.  Secondly, he stated that reactions to 
contrast material almost always occur within minutes after 
intravenous administration, but here the rash did not occur 
until almost 24 hours following the procedure.  

The VA examiner in April 1997 concluded that the veteran's 
fatal ARDS resulted as a consequence of pneumonia, probably 
of a bacterial variety.  In support of that conclusion, the 
examiner cited medical evidence showing that the veteran had 
fever and pulmonary infiltration by chest x-ray at the time 
of his transfer from Leestown Division to the Cooper Drive 
Division.  The veteran even had a low-grade fever while at 
Leestown and had pulmonary infiltrates and aspiration 
pneumonia the month prior to his transfer.  

The examiner closed by stating once more that the veteran did 
not develop ARDS as a result of a contrast dye and that the 
veteran did not develop any other conditions as a result of 
that treatment.  Instead, his death was due to pneumonia 
followed by respiratory failure.  He added that such was a 
common mode of death in patients with significant dementia at 
the veteran's age.  

Videoconference hearing

In November 1997, the appellant and her daughter testified at 
a videoconference hearing before the undersigned.  The 
daughter stated that the veteran was receiving inpatient care 
for dementia at the Leestown Road VA facility.  She stated 
that on February 2, 1995, the veteran was to receive an x-ray 
because a spot was discovered on his lung.  She and the 
appellant were informed that the procedure was only going to 
involve an x-ray.  She added that the veteran's regular 
doctor did not arrange the test.  The veteran was not 
competent to consent to any procedures and the appellant held 
power of attorney.  However, no one solicited their consent 
to the CT scan.  In fact, the daughter stated that at no 
point in time had they ever consented to a CT scan, even 
though VA claimed he had undergone 2 earlier procedures.

The daughter stated that she was first made aware of the 
procedure by an on-duty doctor, who stated that the veteran 
had experienced an allergic reaction to the dye used.  That 
statement was made on February 4, 1995.  At that point, the 
veteran's regular doctor was allegedly unaware of the 
reaction.  

The daughter further testified that, by February 6, 1995, the 
veteran was so ill that he was transferred to Cooper Drive, 
an acute care hospital.  The emergency room doctor there 
commented on the dye, and on the fact that no IV had been 
started.  According to the daughter, the emergency room 
physician stated that the dye could have done damage to the 
veteran.  The daughter also stated that an IV should have 
been utilized to flush out the chemicals from the veteran's 
system or to keep him from getting dehydrated.  The basis for 
that belief was another comment made by the emergency room 
physician that it was not a good idea for the dye to remain 
lying in the veteran's system for as long as it had.  

Continuing with her testimony, the daughter stated that on 
February 7, 1995, she and the appellant were told that the 
veteran was fine and that he could be transferred out of the 
acute care facility.  Minutes later he suffered respiratory 
failure and he was put on a ventilator.  He remained on a 
ventilator until his death on February [redacted], 1995.



Statement of C.N.B., M.D.

In November 2001, C.N.B. submitted a medical statement.  He 
noted that he had reviewed the veteran's medical records and 
claims folder for the purpose of rendering a medical opinion 
concerning his death secondary to an intravenous contrast dye 
reaction and fluid management.  

In the opinion of C.N.B., a CT scan performed on February 2, 
1995, caused him to have a contrast reaction.  Such reaction 
was manifest in a rash developing on February 3, 1995 and by 
vomiting on February 4, 1995.  

In stating his belief that the veteran reacted to the 
contrast dye, C.N.B. acknowledged that the veteran had been 
exposed to the dye in the past without a reaction, but found 
that fact to be irrelevant, as new acute reactions could 
develop at any time.  He noted that contrast reactions could 
develop, as here, more than 24 hours after the dye injection.  
He further noted that the veteran had vomiting 2 days 
subsequent to the dye injection, and that such vomiting was 
consistent with an allergic reaction.  Finally, he 
acknowledged that the dye utilized was non-ionic.  He stated 
that such dye had a decreased incidence of side effects, but 
that serious side effects could still occur.  Even delayed 
reactions could occur with a non-ionic medium.  

According to C.N.B., when the veteran began vomiting, he 
likely aspirated and developed aspiration pneumonia.  That 
aspiration pneumonia then led to ARDS, causing respiratory 
failure and eventual death on February [redacted], 1995.

C.N.B. further opined that the veteran was also fluid 
overloaded, which along with the aspiration pneumonia likely 
caused him to go into ARDS/pulmonary edema, hastening his 
death.  In so finding, C.N.B. relied upon a February 17, 
1995, 
treatment report noting probable pulmonary edema secondary to 
fluid overload of about 5 liters.  That note also stated: 
"will decrease with 40 ml Lasix."  

Thus, according to C.N.B., the veteran's ARDS was a 
consequence of VA treatment, because it arose due to a fluid 
overload combined with his aspiration pneumonia, which in 
turn had its onset due to the allergic reaction to the 
contrast dye injected on February 2, 1995.

Analysis

Essentially, it is contended that the veteran's death as a 
result of ARDS, due to aspiration pneumonia, was the 
consequence of VA treatment and as such is compensable under 
38 U.S.C.A. § 1151.  Following a review of the claims file, 
the Board finds that the evidence is in equipoise, and with 
resolution of doubt in the appellant's favor, an award based 
on 38 U.S.C.A. § 1151 is supported by the record, as will be 
discussed below.  

A key element in the appellant's 38 U.S.C.A. § 1151 claim is 
that the contrast medium used in conjunction with a February 
2, 1995, CT scan caused the veteran to have an allergic 
reaction.  The evidence of record contains scientific 
findings stating that 94 percent of severe and fatal 
reactions to such media occur within 20 minutes of the 
injection into the body.  Based in large part on that fact, 
in his February 2002 opinion, the VA examiner stated that the 
veteran's rash and other symptomatology were unrelated to the 
injection of contrast dye because the symptoms did not 
develop until at least 24 hours later.  The VA examiner also 
based his conclusion on the fact that non-ionic dye was used, 
which statistically was linked to fewer cases of severe 
reactions and also on the fact that the veteran received the 
dye without incident on 2 prior occasions.  However, the 
Board notes that the general statistical evidence cited by 
the VA examiner has no bearing on this individual veteran and 
does not take into account the specifics of this particular 
case.  Thus, any conclusions based solely or primarily on 
such statistical findings are not probative as to the issue 
on appeal.

C.N.B., in his November 2001 submission, correctly noted 
that, despite the prevalence for reactions to occur within 
minutes of injection, delayed reactions, beginning anywhere 
from 1 hour to 3 days following the injection, could occur.  
The fact that delayed reactions could occur was also noted by 
OMI in their May 1997 report.  C.N.B. further noted that, 
even with non-ionic dyes, adverse reactions were possible.  
Moreover, C.N.B.'s November 2001 letter notes that the 
veteran had vomiting 2 days subsequent to the dye injection, 
and that such vomiting was consistent with an allergic 
reaction.  Other evidence of record reveals that the veteran 
also had a skin rash, which is another recognized symptom of 
allergic reaction to contrast medium.  The VA examiner in 
February 2002 noted that sputum cultures revealed that the 
veteran had an infection, which may have been the cause of 
the skin rash.  However, it is clear from the phrasing of 
that opinion that it was more speculative than definitive.  
Overall, the Board finds that the evidence of record is in 
equipoise with respect to the matter of the allergic reaction 
and that the matter is appropriately addressed by resolving 
doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the evidence is in equipoise as 
to whether an allergic reaction caused by the contrast dye 
injection initiated a chain of events culminating in the 
veteran's death on February [redacted], 1995.  According to C.N.B., 
when the veteran began vomiting on February 4, 1995, he 
likely aspirated and developed aspiration pneumonia.  That 
opinion is consistent with the medical evidence, showing that 
2 days following the vomiting episodes, on February 6, 1995, 
the veteran was admitted to Cooper Drive Division with a 
diagnosis of pneumonia, probably secondary to aspiration.  
Furthermore, C.N.B.'s opinion is also consistent with 
evidence showing that on February 8, 1995, the veteran 
developed acute respiratory arrest, presumed to be the result 
of aspiration.  Finally, the diagnosis of ARDS, made on 
February 14, 1995 and noted on the Certificate of Death as 
causing the aspiration pneumonia is also consistent with 
C.N.B.'s opinion.  While the VA examiner in February 2002 
differed by stating that the veteran's death was unrelated to 
the dye injection and was simply due to bacterial pneumonia, 
this is not consistent with the medical evidence and the 
Certificate of Death, which found aspiration pneumonia.  

Overall, the Board finds that the evidence of record is at 
least in equipoise as to the appellant's claim and that 
therefore the benefit of the doubt rule applies.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim is granted.  


ORDER

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for the 
cause of the veteran's death, aspiration pneumonia, is 
granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

